  Case 13-48449         Doc 42     Filed 11/02/18 Entered 11/02/18 11:38:00              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48449
         Efren J D Reyes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/19/2013.

         2) The plan was confirmed on 03/05/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/27/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $26,530.00.

         10) Amount of unsecured claims discharged without payment: $21,056.50.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-48449        Doc 42        Filed 11/02/18 Entered 11/02/18 11:38:00                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $15,600.00
       Less amount refunded to debtor                             $198.43

NET RECEIPTS:                                                                                    $15,401.57


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,750.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $673.71
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,423.71

Attorney fees paid and disclosed by debtor:                   $250.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T U VERSE                      Unsecured         236.00           NA              NA            0.00       0.00
Bremen High School                Unsecured      1,200.00            NA              NA            0.00       0.00
CHASE BANK USA                    Unsecured      5,542.00            NA              NA            0.00       0.00
CITIBANK NA                       Unsecured         299.00        282.89          282.89          83.83       0.00
COMMONWEALTH EDISON               Unsecured         151.00        193.39          193.39          61.72       0.00
COOK COUNTY TREASURER             Secured              NA            NA              NA            0.00       0.00
HEALTHCARE ASSOC CREDIT UNION     Secured        4,597.00       4,224.44        4,224.44      4,224.44     427.44
ILLINOIS BELL TELEPHONE CO        Unsecured            NA         790.00          790.00        252.12        0.00
LVNV FUNDING                      Unsecured      1,111.00       1,138.46        1,138.46        369.78        0.00
NICOR GAS                         Unsecured          39.00        212.35          212.35          67.77       0.00
QUANTUM3 GROUP LLC                Unsecured         185.00        214.30          214.30          68.39       0.00
QUANTUM3 GROUP LLC                Unsecured         648.00        731.24          731.24        233.37        0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured      3,356.00            NA              NA            0.00       0.00
STATE FARM MUTUAL                 Unsecured         228.00           NA              NA            0.00       0.00
T-Mobile                          Unsecured         362.00           NA              NA            0.00       0.00
TOYOTA MOTOR CREDIT               Secured       19,074.00     19,841.12             0.00           0.00       0.00
TOYOTA MOTOR CREDIT CO            Unsecured            NA       4,359.01        4,359.01      1,391.16        0.00
US BANK HOME MORTGAGE             Secured      139,844.00    137,283.42             0.00           0.00       0.00
US BANK HOME MORTGAGE             Secured              NA       9,797.84        3,797.84      3,797.84        0.00
US BANK NA                        Unsecured         225.00          0.00            0.00           0.00       0.00
US BANK/NA ND                     Unsecured      3,459.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      2,024.00       2,745.63            0.00           0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured         859.00           NA              NA            0.00       0.00
Village of Midlothian             Unsecured         421.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-48449         Doc 42      Filed 11/02/18 Entered 11/02/18 11:38:00                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $3,797.84          $3,797.84             $0.00
       Debt Secured by Vehicle                            $4,224.44          $4,224.44           $427.44
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,022.28          $8,022.28           $427.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,921.64          $2,528.14              $0.00


Disbursements:

         Expenses of Administration                             $4,423.71
         Disbursements to Creditors                            $10,977.86

TOTAL DISBURSEMENTS :                                                                      $15,401.57


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
